ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Clark McCarthy Healthcare Partners II        )      ASBCA No. 603 54
                                             )
Under Contract No. W9126G-13-C-0004          )

APPEARANCES FOR THE APPELLANT:                      Eric L. Nelson, Esq.
                                                    Harry Z. Rippeon III, Esq.
                                                     Smith, Currie & Hancock LLP
                                                     Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Charles L. Webster III, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Fort Worth

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 16 June 2016




                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60354, Appeal of Clark McCarthy
Healthcare Partners II, rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals